Citation Nr: 1218430	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-24 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran had active duty service from July 1969 until July 1973, August 1973 until August 1977, and March 1979 until March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue on appeal was remanded by the Board for further development in March 2010.

The Veteran requested a hearing before a member of the Board, which was scheduled for April 2009.  The record indicates that the Veteran withdrew his request for a hearing, as indicated in a March 2009 statement.  The request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(c). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is warranted in this case in order to adequately address the Veteran's TDIU claim, to include consideration of an extraschedular rating.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  In cases such as this one, where the Veteran claims unemployability by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b) (2011). 

A brief summary of the facts of this case reveals that the Veteran was previously employed as a truck driver and an administrative employee within an office setting.   He last worked in 1998, stating that he retired due to back issues.  See VA examination report, November 2011.  His service-connected disabilities consist of degenerative arthritis, lumbosacral spine, rated at 40 percent disabling; radiculopathy of the left lower extremity, rated at 10 percent disabling; radiculopathy of the right lower extremity, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; and hearing loss, right ear, as well as duodenal cap ulceration, each non-compensably rated.  The Veteran's combined disability rating is 60 percent.  Therefore, the schedular criteria of 38 C.F.R. § 4.16(a) have not been met in this instance.     

The Board notes that a February 2010 determination from the VA Vocational Rehabilitation and Employment Office (VR&E) denied VR&E services, as it was not determined that the Veteran could succeed in a program of training or education, or find an occupation that matched his skills, talents, and interests.  In support of the denial, it was noted that the Veteran's self-report and Rehabilitation Needs Inventory revealed that he was incapable of maintaining employment.  Further, the Veteran's degenerative arthritis condition, other medical issues, as well as side effects of prescribed medication, limited his ability to successfully attend classes in pursuit of a program goal and/or maintain employment in a field in which he was already qualified.  

An April 2010 statement from an independent case manager with VR&E found that the Veteran was a candidate for her program, in that it was determined that he was unable to work and sustain gainful employment in a competitive job market due to his permanent and lifelong disabilities.  Of note, however, is that the case manager failed to determine whether the Veteran's service-connected disabilities alone prevented all gainful employment.  This determination is significant in this case, as the claims file contains a myriad of claimed disorders which are not service-connected, to include loss of use of the bilateral lower extremities, dizziness and fainting, traumatic brain injury, chronic daily headaches, left arm paralysis, carpal tunnel syndrome of the left wrist, memory loss, posttraumatic stress disorder, and adjustment disorder.

The Veteran's claims file contains also several medical opinions with regard to his employability.  A VA general medical examination, conducted in August 2006, found that the Veteran was capable of sedentary or light duty employment based upon his service-connected disabilities alone.  A July 2010 VA audiological examiner concluded that, while speech discrimination studies indicated that the Veteran's hearing loss would likely create a difficult work situation with regard to communication in a noisy work environment, completely deaf individuals work in a large variety of jobs and that hearing loss is rarely disabling to the point of being unable to work.  A VA TDIU examination, conducted the same month, resulted in a similar opinion with regard to the Veteran's back disability.  The examiner stated that, based on the Veteran's lumbar spine disability alone, he was employable in sedentary/light duty occupations.  A November 2011 VA examination, provided to assess his service-connected duodenal cap ulceration, found no objective evidence that sustained a diagnosis of any impairment sufficient to render it impossible for the average person to follow a substantially-gainful occupation.  It was further noted that the Veteran was capable of sedentary employment based upon his service-connected disabilities alone, or in conjunction with other disorders.

Most recently, a December 2011 addendum opinion, requested to specifically address the July 2010 TDIU examination (which only considered one disability for the purpose of assessing the Veteran's employability), noted that, without regard to the Veteran's age or the impact of any non-service-connected conditions, it was at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially-gainful occupation.  To support that opinion, it was noted that, during the July 2010 TDIU examination, the Veteran stated that his low back disability was the barrier to employment, and no other service-connected disability was cited by the Veteran as a cause for unemployability.  

The Board notes, however, that the examiner's first conclusion is obscured by her second, in which she stated that, despite subjective complaints based on the Veteran's service-connected back disability, he was employable in sedentary/light duty occupations because of his ability to ambulate using a walker, the ability to keep his doctors' appointments, and the lack of any motor deficit with only a minor sensory deficit.  As this point stands in contrast to her prior statement, the Board finds this addendum opinion to be ultimately unclear.

Based on this evidence, the Board finds that the medical assessments of record with regard to the Veteran's employability are in conflict, demonstrating that it is at least plausible that the Veteran is unemployable due solely to his service-connected disabilities.  As such, the Board finds that this evidence warrants consideration of an extra-schedular evaluation under the provisions of 38 C.F.R. § 4.16(b).  Therefore, the issue of entitlement to a TDIU must be remanded to the RO so that it may refer this claim to the Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall refer the appeal to the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to a TDIU.  See 38 C.F.R. § 4.16(b) (2011).

2.  The RO shall consider the determination of the Director, Compensation and Pension Service, and readjudicate the claim.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, to include the submission of VA Form 646 (or an Informal Hearing Presentation in lieu of VA Form 646), the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


